Luke, J.
This suit was for certain money and the value of a bank certificate of deposit which the plaintiff alleged the defendants converted to their own use. Under the evidence introduced by the plaintiff the court did not err in granting a nonsuit as to Mrs. Ayers, one of the defendants. Under all of the evidence adduced upon the trial, the verdict against the remaining defendant for $80 principal and $14.76 interest was authorized.
The alleged newly discovered evidence is impeaching and cumulative, and would not likely produce a different result upon another trial.
No ground of the motion for a new trial approved by the trial judge shows reversible error.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.